Title: To James Madison from Henry Lee, 18 June 1824
From: Lee, Henry
To: Madison, James


        
          Fredericksburg. 18th. June 1824
        
        Although I may not wish to be known, I expect to be reputed as the authour of the inclosed prospectus—which from its connection with American literature and politics presents an humble claim, to the notice of Mr. Madison, who has so much advanced and illustrated both these important subjects.
        I should be so much pleased to obtain his sentiments in regard to its style & principles that I am sorry I have no right to ask them, & can only venture to hope that if upon the perusal of the life of Greene and the campaign, Mr. Madison should be inclined to adopt or to reject the claim which I have urged in reference to the origination of the Movement from Deep River to the Santee, he will have the goodness to convey to me the result of his deliberation on that subject. I have the honour to be Mr. Madison’s very obt. & respful ser.*
        
          H. Lee
        
        
          *I never read “Madisons report” until the year 1821.
        
      